Case 2:15-cv-00185-ADS-SIL Document 27 Filed 12/17/18 Page 1 of 1 PageID #: 141
                                                                                                             FILED
                                                                                                             CLERK
                                                                                                3:54 pm, Dec 17, 2018
UNITED STATES DISTRICT COURT                                                                       U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                                  EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X                          LONG ISLAND OFFICE
REGINA DE LA CRUZ CASTANEDA,
                                                                                     NOTICE
                                             Plaintiff(s),
                                                                            Case No. CV -15-0185 (ADS)
                    -against-

THE COUNTY OF SUFFOLK and SUFFOLK
COUNTY POLICE DEPARTMENT,

                                              Defendant(s)
------------------------------------------------------------------------X

                    Notice is hereby given to:

                    Steven J. Moser, Esq.

There has been no activity in this case regarding the above named case since April 21, 2017.

Plaintiff’s counsel is requested to inform the Court within ten (10) days of this notice, why an order

should not be entered dismissing this action for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).

Please send your response via ECF. Plaintiff’s counsel is requested to respond on or before

December 27, 2018.

Dated: December 17 , 2018
      Central Islip, New York


                                                                             Mary Ellen Kirchner
                                                                             Courtroom Deputy to
                                                                             Hon. Arthur D. Spatt
                                                                             1024 Federal Plaza
                                                                             Central Islip, New York 11722
                                                                             (631) 712-5625
